Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 6, 11, 12 and 13:
The examiner considers the applicants’ remarks but after further search and/or consideration, these remarks are now moot under new grounds of rejection and other issues within the claims as mentioned below in the updated Office Action below. 
Allowable Subject Matter
Claim 1 will be allowable after overcoming all issues mentioned below.
Claim 12 will be allowable after overcoming all issues as mentioned under claim 1 and also amended to incorporate similar structural limitations of claim 1.
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming all issues mentioned below and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit controlling the first and the second optical switches” in claims 1, 6, 7 and 11.
“an optical transmission/reception unit outputting the monitoring signal” in claims 1 and 6.
“a detection unit detecting the monitoring signal” in claims 1 and 6.
“a notification unit notifying the first optical transmission apparatus” in claims 1 and 6.
“a branching unit branching the monitoring signal output” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specifications on file as performing the claimed function, and equivalents thereof:
“a control unit”: paragraph [0056], “The control unit 44 controls the optical switches 42, 43, 72, and 73 according to the control signals CON1 to CON4, respectively”.
“an optical transmission/reception unit”: paragraph [0025], “the optical transmission/reception unit 11 may be configured so as to have a plurality of optical transmitters/receivers (transponders) 14 connectable thereto”.
“a detection unit”: paragraph [0037], “detected by the optical reception unit 32B. The optical reception unit 32B is 5configured using, for example, a photodiode”
 “a notification unit”: paragraph [0022], “The notification signal reception unit 12 may be configured of an EMS (Element Management System) provided to the optical transmission apparatus 1”
“a branching unit”: paragraph [0070], “The branching unit 81 branches the monitoring signal MON output from the optical transmission/reception unit 31 into two”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim objections and suggested amendments for allowability to have clarity in accordance with the specifications and the scope of the invention.
Claims 1, 6-12, 15-16 are objected to because of the following informalities:  
Claim 1 last limitation states the scenario when the third apparatus is receiving an optical signal but line 17-22 of the claim already states “the first optical transmission apparatus…to switch the output destination of the first optical signal…the submarine apparatus switches the output destination of the first optical signal”. Since the output destination of the branching apparatus is already switch to the second optical transmission apparatus, the last limitation of claim 1 should state a clause (for example: when the output destination of the first optical signal is the third optical transmission apparatus) in order to clearly show when the last limitation is taking place.
Claim 6, line 10 states “the submarine branching apparatus further comprises” states “the output destination of the first optical signal of the first optical switch”. This should be “an output destination of the first optical signal of the first optical switch” as there hasn’t been any prior “output destination” limitation of “the first optical switch”.
Claim 7 states “the output destination of the second optical signal of the third optical switch“. This should be “an output destination of the second optical signal of the third optical switch” as there hasn’t been any prior “output destination” limitation of “the third optical switch”.
Claim 8 currently claimed is not consistent with the specifications and Fig. 8. Claim 8 should state “wherein the third optical transmission apparatus further comprises a third filter unit returning the monitoring signal received from the submarine branching apparatus via the first optical fiber and outputting the returned monitoring signal to 
Claim 9 states “wherein the third optical transmission apparatus further comprises a branching unit branching the monitoring signal output from the optical transmission/reception unit, outputting one of the branched monitoring signal to the first filter unit, and outputting the other one of the branched monitoring signal to the second filter unit, and the detection unit detects the monitoring signal returned from the first filter unit and the monitoring signal returned from the second filter unit”. Claim 9 is related to layout of Fig. 10 of the disclosure, but limitation “the detection unit” corresponds to the detection unit of claim 6 which reads on Fig, 8 and does not read on Fig. 10. The underlined limitation above should be removed from claim 9 and moved to claim 10. Further, claim 10 currently depends on claim 8, but it should depend on claim 9 instead as it details the parts of the detection unit of Fig. 10.
Claim 11 currently claims limitations of only previous claim 5. Claim 11 does not completely encompass the allowable subject matter of the other claims i.e. prior claims 3 and 4. Although claim 11 is currently rejected, claim 11 does not comprise all the limitation as amended in current objected to allow claim 1. The applicant is requested to either incorporate all the limitations within current claim 1 or cancel claim 11 entirely in order to expedite prosecution. 
Claim 12 last limitation states the scenario when the third apparatus is receiving an optical signal but line 14 of the claim already states “the first optical transmission apparatus…to switch the output destination of the first optical signal…the submarine apparatus switches the output destination of the first optical signal”. Since the output destination of the branching apparatus is already switch to the second optical transmission apparatus, the last limitation of claim 12 should state a clause (for example: when the output destination of the first optical signal is the third optical transmission apparatus) in order to clearly show when the last limitation is taking place. Furthermore, claim 12 should comprise further similar structural limitations as in claim 1 in order to stay consistent with the scope of the invention.
Claim 15 currently claimed is not consistent with the specifications and Fig. 8. Claim 15 should state “wherein the third optical transmission apparatus further comprises a third filter unit returning the monitoring signal returned from 
Claim 16 currently claimed is not consistent with the specifications and Fig. 8. Claim 16 should states, “wherein the third optical transmission apparatus further configured detects the monitoring signal which is returned from the third filter unit, and further returned from the 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 states “wherein the third optical transmission apparatus further comprises a second filter unit receiving an optical signal having a prescribed wavelength contained in the first optical signal from the submarine branching apparatus and returning an optical signal having another wavelength contained in the first optical signal received from the submarine branching apparatus to the submarine branching apparatus”. As per Fig 7, filter 51 receives both L +LT and outputs LT and returns L towards the branching apparatus. The claim states that the second filter “receives an optical signal”. This seems to be correctly represented within claim 1.
Claim 17 states “wherein the third optical transmission apparatus further detects the monitoring signal returned from the first filter unit to notify a result of the detection, and detects the monitoring signal returned from the second filter unit to notify a result of the detection”. According to Fig. 8, the same MON signal is detected by Detection unit 62 after returning from filter 41, further returned by filter 61 towards filter 71 and finally detected by unit 62. There doesn’t seem to be multiple detections taking place at unit 62. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 already states “outputting an optical signal” by “a third optical transmission apparatus” and line 12 also states “a second optical fiber transmitting an optical signal output from the third optical transmission apparatus”. It is not clear if these are the same “an optical signal” or different ones. 
The second limitation of “the submarine branching apparatus comprises” states “a second optical switch outputting the received optical signal to the second optical transmission apparatus”. The prior limitation states “the submarine apparatus switches the output destination of the first optical signal to the second optical transmission apparatus”. If the first optical signal is already supposed to be switched to the second optical transmission apparatus, shouldn’t the second optical switch receive the first optical signal from the first switch instead of the “received optical signal” that was previously claimed as “a third optical transmission apparatus outputting an optical signal”? 
The following limitation states “an input source of the optical signal received by the second optical switch from the third optical transmission to the first optical switch”. This part of the limitation is vague and confusing. As claimed in the beginning of claim 1, “a third optical transmission apparatus outputting an optical signal”. If the first transmission apparatus is outputting “a first optical signal” to the first optical switch and the third transmission apparatus outputs “an optical signal”, then it is unclear how the second optical switch can receive the “optical signal” from the first optical transmission apparatus (via the first optical switch) i.e. the third optical transmission apparatus transmits the “optical signal” not the first optical transmission which outputs the “first optical signal” to the first optical switch.
Furthermore, as per paragraph [0041] of the PGPUB, switch 43 (a second optical switch) switches the main signal from the third transmission apparatus or the switch 42 i.e. switch 43 receives the “main signal” from the first apparatus and the third apparatus. Therefore, it seems as though “a first optical signal” and “an optical signal” are supposed to be carrying the same type of signal but from the claims this is not apparent. The applicant is requested to incorporate language to show the relation between “a first optical signal” and “an optical signal”.
Claim 6, line 4 already states “outputting an optical signal” by “a third optical transmission apparatus” and line 11 also states “a second optical fiber transmitting an optical signal output from the third optical transmission apparatus”. It is not clear if these are the same “an optical signal” or different ones. 
The second limitation of “the submarine branching apparatus comprises” states “a second optical switch outputting the received optical signal to the second optical transmission apparatus”. The prior limitation states “the submarine apparatus switches the output destination of the first optical signal to the second optical transmission apparatus”. If the first optical signal is already supposed to be switched to the second optical transmission apparatus, shouldn’t the second optical switch receive the first optical signal from the first switch instead of the “received optical signal” that was previously claimed as “a third optical transmission apparatus outputting an optical signal”? 
The following limitation states “an input source of the optical signal received by the second optical switch from the third optical transmission to the first optical switch”. This part of the limitation is vague and confusing. As claimed in the beginning of claim 6, “a third optical transmission apparatus outputting an optical signal”. If the first transmission apparatus is outputting “a first optical signal” to the first optical switch and the third transmission apparatus outputs “an optical signal”, then it is unclear how the second optical switch can receive the “optical signal” from the first optical transmission apparatus (via the first optical switch) i.e. the third optical transmission apparatus transmits the “optical signal” not the first optical transmission which outputs the “first optical signal” to the first optical switch.
Furthermore, as per paragraph [0041] of the PGPUB, switch 43 (a second optical switch) switches the main signal from the third transmission apparatus or the switch 42 i.e. switch 43 receives the “main signal” from the first apparatus and the third apparatus. Therefore, it seems as though “a first optical signal” and “an optical signal” are supposed to be carrying the same type of signal but from the claims this is not apparent. The applicant is requested to incorporate language to show the relation between “a first optical signal” and “an optical signal”.
Claim 7 states “a fourth optical fiber transmitting an optical signal output from the third optical transmission apparatus”. This part of the claim is vague and confusing. Claim 7 depends on claim 6 which already claims “a third transmission apparatus outputting an optical signal”. It is not clear if “an optical signal” transmitted by the third optical transmission apparatus is different or the same one as “an optical signal” carried by the fourth optical fiber. Furthermore, as stated for claim 6, claim 7 also has no correspondence between the second optical signal and “an optical signal” as explained in paragraph [0068] of the PGPUB i.e. the branching apparatus transmits the main signal from the first, second and third optical transmission apparatus’. The applicant is requested to incorporate language to show the relation between “the second optical signal” and “an optical signal” of the fourth fiber. The applicant is also requested to clarify further “the optical signal” and “received optical signal” limitations within claim 7.
The following limitation states “an input source of the optical signal received by the fourth optical switch from the third optical transmission to the third optical switch”. This part of the limitation is vague and confusing. As claimed in the beginning of claim 6, “a third optical transmission apparatus outputting an optical signal”. If the second transmission apparatus is outputting “a second optical signal” that is received by the third optical switch and the third transmission apparatus outputs “an optical signal”, then it is unclear how the fourth optical switch can receive the “optical signal” from the second optical transmission apparatus via the third optical switch i.e. the third optical transmission apparatus transmits the “optical signal” not the second optical transmission  apparatus which outputs the “second optical signal” to the third optical switch.
Claims 8-10 are also rejected via dependency on claim 7.
Claim 11 also suffers from similar issues as laid out within claim 6 above. 
Claim 12 also suffers from similar issues as laid out within claim 1 above.
Claim 13 also suffers from similar issues as laid out within claim 6 above.
	Claims 14-17 are also rejected via dependency on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2016/147610) (with reference to its PGPUB US 2018/0054271 for the cited paragraphs below) in view of Sugiyama (US 2007/0138417) in further view of Vusirikala (US 9755734) in further view of Wang (US 2015/0093116).
Regarding claim 6, Abe teaches a submarine optical communication system (Fig. 5, system 10) comprising: a first optical transmission apparatus outputting a first 5optical signal (Fig. 5, first optical signal output from station 101); a second optical transmission apparatus (Fig. 5, second transmission apparatus 102); a third optical transmission apparatus (Fig. 5, station 103) outputting an optical signal (Fig. 5, signal output at 506/ input at 504); and a submarine branching apparatus (Fig. 5, apparatus 100) switching an output destination of the first optical signal received from the first optical transmission apparatus to the second optical transmission apparatus or the third optical transmission apparatus (Fig. 5, first optical switch 111 outputs from 501 to 502 towards station 102 or 503 towards station 103); a first optical fiber configured to transmit the first optical signal output from the submarine branching apparatus to the third optical transmission apparatus (Fig. 5, first optical fiber from 507 towards station 103); and a second optical fiber configured to transmit an optical signal output from the third optical transmission apparatus to the submarine 25branching apparatus (Fig. 5, second optical fiber from station 103 towards 508), wherein a switching to the second apparatus is under a state in which the output 30destination of the first optical signal is the third optical transmission apparatus (paragraph [0047], when a light signal from the branching unit 120 is cut off (optical intensity is smaller than a prescribed value that is an “ON” state), the monitoring circuit switches the optical switches 111 and 112 in such a way that the port 501 and the port 502 are connected directly), and the first optical transmission apparatus further 20instructs the submarine branching apparatus to switch the output destination of the first optical signal (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with the notification (paragraph [0069], Note that, an optical switch may be switched by remote control from outside of the branching device 100) wherein the submarine branching apparatus further comprises: 27a first optical switch configured to receive the first optical signal from the first optical transmission apparatus (Fig. 5, first optical switch 111); a second optical switch configured to output the received optical signal to the second optical transmission apparatus (Fig. 5, second optical switch 112); and 5a control unit configured to control the first and the second optical switches (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21), and wherein when the optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than the 10prescribed value (paragraph [0047], checks the intensity of the signal from the third apparatus at port 504; Sugiyama also teaches this: Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3; paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO)), the control unit switches: the output destination of the first optical signal of the first optical switch from the third optical transmission apparatus to the second optical switch; and an input source of the optical signal received by the second 15optical switch from the third optical transmission apparatus to the first optical switch (Fig. 5, optical switch 111 switches from port 503 towards port 502 and optical switch 112 switches from port 504 to the direct line of switch 111; Sugiyama also teaches this: paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…), wherein the third optical transmission apparatus comprises: an optical transmission/reception unit (paragraph [0020], The terminal station 103 are optical transmitting and receiving devices which transmit and receive…).
Although Abe teaches switching of the switches, Abe doesn’t teach that the third optical transmission apparatus outputting an optical signal and a monitoring signal; and a first filter unit in a branching apparatus returning10 the monitoring signal received from the third optical transmission apparatus, wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit and the detection leading to a change in switching parameters when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value and the optical transmission/reception unit configured to output the monitoring signal to the second optical fiber; a detection unit configured to detect the monitoring signal which 30is returned from the first filter unit, transmitted through the first optical fiber, and input to the third optical transmission apparatus.
Sugiyama also teaches a submarine transmission system (Fig. 5), wherein the third optical transmission apparatus outputs an optical signal and a monitoring signal (paragraph [0043], A main signal output from the transmitter 54 and a monitor signal output from the monitor signal output laser 72 are multiplexed and sent…); and the branching apparatus (Fig. 5, apparatus 42) includes a first return unit (Fig. 5, return unit 76) 10configured to return the monitoring signal received from the third optical transmission apparatus (paragraph [0045], The fiber grating 76 reflects the monitor signal in the signal obtained by multiplexing the main signal and the monitor signal…back to the optical director 75…; paragraph [0046], The optical director 75 input the monitor signal returned from 76 into the first optical coupler 48), wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit (Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3) and the detection leading to a change in switching parameters (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) and an optical transmission/reception unit configured to output the monitoring signal to the second optical fiber (Fig. 5, monitor signal from 72 is output to second fiber 44); a detection unit configured to detect the monitoring signal (Fig. 5, intensity detected from PD 56) which 30is returned from the first filter unit (Fig. 5, return unit 76), transmitted through the first optical fiber, and input to the third optical transmission apparatus (Fig. 5, returned through fiber 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parameters to perform switching control performed by a first transmission apparatus as taught by Abe and incorporate the structure and functionality of the return unit to provide parameters leading to a change of switching parameters as taught by Sugiyama in order to not only perform switching while performing system work but also to perform switching when there is a detection of a fault so that communication of signals can be performed without delay even when a fault occurs in the line.
Although Sugiyama teaches detecting by the third transmission apparatus the monitoring signal defining an abnormal condition which leads to a change in switching parameters, Abe in view of Sugiyama doesn’t explicitly teach notifying the first optical transmission apparatus of the detected result signifying an issue and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification and a notification unit configured to notify the first optical transmission apparatus of a result of the detection by the detection28 unit.





Vusirikala teaches notifying the first optical transmission apparatus (Fig. 2B, first optical transmission apparatus 210 housing SDN 213) of the detected result signifying an issue (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)) and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217) and a notification unit configured to notify the first optical transmission apparatus of a result of the detection by the detection28 unit (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system taught by Abe in view of Sugiyama and incorporate the functionality of the SDN controller to manage flow control as taught by Vusirikala as this would not only lead to reliable, cost effective long distance communications, but also enable intelligent networking (Vusirikala: Col. 2, lines 1-3 and Col. 8, lines 11-14).
Although Abe teaches the submarine branching apparatus 100 in Fig. 5 and that it can be reconfigurable (paragraph [0055], branching function can be reconfigurable…), and Sugiyama already teaches a filter unit for one station 41 (Fig. 5) and Vusirikala already teaches switching an output destination a signal based on a notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217), Abe in view of Sugiyama in further view of Vusirikala doesn’t teach wherein the second optical transmission apparatus outputs a second optical signal, and the submarine branching apparatus further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus.
Wang teaches wherein the second optical transmission apparatus outputs a second optical signal (Fig. 2, output from Trunk terminal B 207), and the submarine branching apparatus (Fig. 2, apparatus 205) further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus (Fig. 2, second filter unit 220+221; paragraph [0045], The 1.times.2 WSS 220 may separate the input signals into dummy light and useful signals for Terminal B 207, and may switch them to the respective outputs, where they may be combined with the appropriate signals via, for example, respective 1:2 couplers 206, 213 to be returned to the Branch Terminal C 209) and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus (Fig. 2, using switch 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bidirectionality of the system taught by Wang into the teachings of Abe in view of Sugiyama in further view of Vusirikala in order to provide reconfigurability without leaking of unwanted data/signals (Wang: paragraph [0015]).
Regarding claim 7, Abe in view of Sugiyama in further view of Vusirikala and Wang teaches the submarine optical communication system according to Claim 6, wherein Wang teaches further comprising: a third optical fiber transmitting the second optical signal output from the submarine branching apparatus to the third optical transmission apparatus (Fig. 2, output fiber from 213); and a fourth optical fiber transmitting an optical signal output from the third optical transmission apparatus to the submarine branching apparatus (Fig. 2, input fiber to 220), wherein the submarine branching apparatus further comprises: a third optical switch receiving the second optical signal received from the second optical transmission apparatus (Fig. 2, switch 211); and a fourth optical switch outputting the received optical signal to the first optical transmission apparatus (Fig. 2, fourth optical switch 212), and wherein the control unit switches: the output destination of the second optical signal of the third optical switch from the third optical transmission apparatus to the fourth optical switch; and an input source of the optical signal received by the fourth optical switch from the third optical transmission apparatus to the third optical switch (Fig. 2, using switch 211) and wherein Sugiyama teaches the optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than the prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…). 
Regarding claim 11, Abe teaches a submarine branching apparatus (Fig. 5, apparatus 100) comprising: a first optical switch (Fig. 5, first optical switch 111) receiving a first optical signal from a first optical transmission apparatus (Fig. 5, first optical signal from station 101); a second optical switch (Fig. 5, second optical switch 112) outputting a received optical 15signal to a second optical transmission apparatus (Fig. 5, received light is output to station 102), the received optical signal is received from the first optical switch or a third optical transmission apparatus (Fig. 5, received light from first optical switch 111 or station 103); a control unit configured to control the first and the second optical switches (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with an instruction from the first optical transmission apparatus (paragraph [0069], Note that, an optical switch may be switched by remote control from outside of the branching device 100); and a third optical transmission apparatus (Fig. 5, station 103) configured to output a signal (Fig. 5, signal output at 506/ input at 504), wherein when an optical intensity of the signal from the third optical transmission apparatus is smaller than a prescribed value (paragraph [0047], checks the intensity of the signal from the third apparatus at port 504), the control unit switches: 25an output destination of the first optical signal of the first optical switch from the third optical transmission apparatus to the second optical switch (paragraph [0047], when a light signal from the branching unit 120 is cut off (optical intensity is smaller than a prescribed value that is an “ON” state), the monitoring circuit switches the optical switches 111 and 112 in such a way that the port 501 and the port 502 are connected directly); and an input source of the optical signal received by the second optical switch from the third optical transmission apparatus to the first 30optical switch (Fig. 5, optical switch 111 switches from port 503 towards port 502 and optical switch 112 switches from port 504 to the direct line of switch 111).
	Although Abe teaches switching the switches based on an intensity of light detected during performing work, Abe doesn’t teach a filter unit within a branching apparatus returning a monitoring signal received 20from the third optical transmission apparatus back to the third optical transmission apparatus, wherein 15the third optical transmission apparatus detects the monitoring signal returned from the first return unit and the detection leading to a change in switching parameters when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value. 
	Sugiyama also teaches a submarine transmission system (Fig. 5), wherein a return unit (Fig. 5, return unit 76) within a branching apparatus (Fig. 5, apparatus 42) returning a monitoring signal received 20from a third optical transmission apparatus back to the third optical transmission apparatus (paragraph [0045], The fiber grating 76 reflects the monitor signal in the signal obtained by multiplexing the main signal and the monitor signal…back to the optical director 75…; paragraph [0046], The optical director 75 input the monitor signal returned from 76 into the first optical coupler 48), wherein 15the third optical transmission apparatus detects the monitoring signal returned from the first return unit (Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3) and the detection leading to a change in switching parameters (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parameters to perform switching control performed by a first transmission apparatus as taught by Abe and incorporate the structure and functionality of the return unit to provide parameters in performing switching of switches as taught by Sugiyama in order to not only perform switching while performing system work but also to perform switching when there is a detection of a fault so that communication of signals can be performed without delay even when a fault occurs in the line.
Although Sugiyama teaches detecting by the third transmission apparatus the monitoring signal from the filter unit defining an abnormal condition which leads to a change in switching parameters, Abe in view of Sugiyama doesn’t explicitly teach controlling the optical switches in accordance with an instruction from the first optical transmission apparatus wherein the instruction is instructed in accordance with a notification from the third optical transmission apparatus based on detecting the monitoring signal signifying an issue.
Vusirikala teaches controlling the optical switches (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217) in accordance with an instruction from the first optical transmission apparatus (Fig. 2B, first optical transmission apparatus 210 housing SDN 213) wherein the instruction is instructed in accordance with a notification (Fig. 2A, notification 214) from the third optical transmission apparatus based on detecting the monitoring signal signifying an issue (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system taught by Abe in view of Sugiyama and incorporate the functionality of the SDN controller to manage flow control as taught by Vusirikala as this would not only lead to reliable, cost effective long distance communications, but also enable intelligent networking (Vusirikala: Col. 2, lines 1-3 and Col. 8, lines 11-14).
Although Abe teaches the submarine branching apparatus 100 in Fig. 5 and that it can be reconfigurable (paragraph [0055], branching function can be reconfigurable…), and Sugiyama already teaches a filter unit for one station 41 (Fig. 5) and Vusirikala already teaches switching an output destination a signal based on a notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217), Abe in view of Sugiyama in further view of Vusirikala doesn’t teach wherein the second optical transmission apparatus outputs a second optical signal, and the submarine branching apparatus further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus.
Wang teaches wherein the second optical transmission apparatus outputs a second optical signal (Fig. 2, output from Trunk terminal B 207), and the submarine branching apparatus (Fig. 2, apparatus 205) further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus (Fig. 2, second filter unit 220+221; paragraph [0045], The 1.times.2 WSS 220 may separate the input signals into dummy light and useful signals for Terminal B 207, and may switch them to the respective outputs, where they may be combined with the appropriate signals via, for example, respective 1:2 couplers 206, 213 to be returned to the Branch Terminal C 209) and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus (Fig. 2, using switch 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bidirectionality of the system taught by Wang into the teachings of Abe in view of Sugiyama in further view of Vusirikala in order to provide reconfigurability without leaking of unwanted data/signals (Wang: paragraph [0015]).
Regarding claim 13, Abe teaches a submarine optical communication system (Fig. 5, system 10) comprising: a first optical transmission apparatus outputting a first 5optical signal (Fig. 5, first optical signal output from station 101); a second optical transmission apparatus (Fig. 5, second transmission apparatus 102); a third optical transmission apparatus (Fig. 5, station 103) outputting an optical signal (Fig. 5, signal output at 506/ input at 504); and a submarine branching apparatus (Fig. 5, apparatus 100) switching an output destination of the first optical signal received from the first optical transmission apparatus to the second optical transmission apparatus or the third optical transmission apparatus (Fig. 5, first optical switch 111 outputs from 501 to 502 towards station 102 or 503 towards station 103) wherein a switching to the second apparatus is under a state in which the output 30destination of the first optical signal is the third optical transmission apparatus (paragraph [0047], when a light signal from the branching unit 120 is cut off (optical intensity is smaller than a prescribed value that is an “ON” state), the monitoring circuit switches the optical switches 111 and 112 in such a way that the port 501 and the port 502 are connected directly), and the first optical transmission apparatus further 20instructs the submarine branching apparatus to switch the output destination of the first optical signal (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with the notification (paragraph [0069], Note that, an optical switch may be switched by remote control from outside of the branching device 100).  
Although Abe teaches switching of the switches, Abe doesn’t teach that the third optical transmission apparatus outputting an optical signal and a monitoring signal; and a first filter unit in a branching apparatus returning10 the monitoring signal received from the third optical transmission apparatus, wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit and the detection leading to a change in switching parameters when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value. 
Sugiyama also teaches a submarine transmission system (Fig. 5), wherein the third optical transmission apparatus outputs an optical signal and a monitoring signal (paragraph [0043], A main signal output from the transmitter 54 and a monitor signal output from the monitor signal output laser 72 are multiplexed and sent…); and the branching apparatus (Fig. 5, apparatus 42) includes a first return unit (Fig. 5, return unit 76) 10configured to return the monitoring signal received from the third optical transmission apparatus (paragraph [0045], The fiber grating 76 reflects the monitor signal in the signal obtained by multiplexing the main signal and the monitor signal…back to the optical director 75…; paragraph [0046], The optical director 75 input the monitor signal returned from 76 into the first optical coupler 48), wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit (Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3) and the detection leading to a change in switching parameters (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parameters to perform switching control performed by a first transmission apparatus as taught by Abe and incorporate the structure and functionality of the return unit to provide parameters leading to a change of switching parameters as taught by Sugiyama in order to not only perform switching while performing system work but also to perform switching when there is a detection of a fault so that communication of signals can be performed without delay even when a fault occurs in the line.
Although Sugiyama teaches detecting by the third transmission apparatus the monitoring signal defining an abnormal condition which leads to a change in switching parameters, Abe in view of Sugiyama doesn’t explicitly teach notifying the first optical transmission apparatus of the detected result signifying an issue and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification.  





Vusirikala teaches notifying the first optical transmission apparatus (Fig. 2B, first optical transmission apparatus 210 housing SDN 213) of the detected result signifying an issue (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)) and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system taught by Abe in view of Sugiyama and incorporate the functionality of the SDN controller to manage flow control as taught by Vusirikala as this would not only lead to reliable, cost effective long distance communications, but also enable intelligent networking (Vusirikala: Col. 2, lines 1-3 and Col. 8, lines 11-14).
Although Abe teaches the submarine branching apparatus 100 in Fig. 5 and that it can be reconfigurable (paragraph [0055], branching function can be reconfigurable…), and Sugiyama already teaches a filter unit for one station 41 (Fig. 5) and Vusirikala already teaches switching an output destination a signal based on a notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217), Abe in view of Sugiyama in further view of Vusirikala doesn’t teach wherein the second optical transmission apparatus outputs a second optical signal, and the submarine branching apparatus further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus.
Wang teaches wherein the second optical transmission apparatus outputs a second optical signal (Fig. 2, output from Trunk terminal B 207), and the submarine branching apparatus (Fig. 2, apparatus 205) further comprises a second filter unit returning the monitoring signal received from the third optical transmission apparatus (Fig. 2, second filter unit 220+221; paragraph [0045], The 1.times.2 WSS 220 may separate the input signals into dummy light and useful signals for Terminal B 207, and may switch them to the respective outputs, where they may be combined with the appropriate signals via, for example, respective 1:2 couplers 206, 213 to be returned to the Branch Terminal C 209) and switching an output destination of the second optical signal received from the second optical transmission apparatus to the first optical transmission apparatus or the third optical transmission apparatus (Fig. 2, using switch 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bidirectionality of the system taught by Wang into the teachings of Abe in view of Sugiyama in further view of Vusirikala in order to provide reconfigurability without leaking of unwanted data/signals (Wang: paragraph [0015]).
Regarding claim 14, Abe in view of Sugiyama in further view of Vusirikala in further view of Wang teaches the submarine optical communication system according to Claim 13, wherein Wang teaches the submarine branching apparatus switches the output destination of the second optical signal to the first optical transmission apparatus (Fig. 2, using switch 211) and wherein Sugiyama teaches when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value under a state in which the output destination of the second optical signal is the third optical transmission apparatus (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637